                                        UNITED STATES DISTRICT COURT 
                                       WESTERN DISTRICT OF KENTUCKY 
                                               PADUCAH DIVISION 
                                      CIVIL ACTION NO. 5:18‐CV‐00010‐LLK 
                                                        
MICHAEL J. POE                                                                                       PLAINTIFF 

v. 

NANCY A. BERRYHILL, Acting Commissioner of Social Security                                           DEFENDANT 

                                     MEMORANDUM OPINION AND ORDER 

         This matter is before the Court on Plaintiff's Complaint seeking judicial review, pursuant to 42 

U.S.C. § 405(g), of the final decision of the Commissioner denying his claim for Social Security disability 

benefits.    Plaintiff’s  memorandum  in  support  of  motion  for  summary  judgment  is  at  R.  11‐2,  and 

Defendant’s responsive fact and law summary is at R. 16.  The parties have consented to the jurisdiction 

of the undersigned magistrate judge to determine this case, with any appeal lying before the Sixth Circuit 

Court of Appeals.  [R. 9.]  The matter is ripe for determination. 

         For the reasons below, the Court will REMAND this matter to the Commissioner for a new decision 

re‐evaluating Plaintiff’s residual functional capacity (RFC). 

                       The ALJ’s RFC findings are unsupported by substantial evidence 
                             and do not accord with applicable legal standards. 
                                                       
         Plaintiff is an army veteran who served in Iraq and Afghanistan.  [Administrative Record (AR) at 

1199‐1200.]    On  July  21,  2014,  the  prior  administrative  law  judge  (ALJ)  issued  a  decision,  finding  that 

Plaintiff’s  bipolar  disorder  and  post‐traumatic  stress  disorder  (PTSD)  result  in  non‐disabling  mental 

limitations and that Plaintiff is not disabled through the decision date.  [Prior ALJ’s decision, AR at 85‐86.]  

The ALJ based her mental RFC findings on the testimony (at the administrative hearing) of Tom Wagner, 

Ph.D., which the ALJ found to be “fully persuasive.”  [AR, p. 90.]  In support of her finding of non‐disabling 

mental limitations, the ALJ recounted that Plaintiff “testified it is mainly his physical pain and problems 

which  keep  him  from  working”  and  that  the  most  recent  evidence  indicates  that  his  Veterans 



                                                          1 
 
Administration  (VA)  pain  management  specialist,  R.  Peterson,  Ph.D.,  referred  him  for  psychological 

evaluation but, according to VA psychologist K. Byers, Psy.D., Plaintiff cancelled appointments, did not 

return phone messages, and did not respond to a final letter.  [AR, p. 89.]   

              Subsequently, VA psychologist Robert R. Jacobs, Ph.D., examined Plaintiff and diagnosed major 

depressive  disorder  (severe  and  recurrent).    [AR  at  741‐44.]    Based  on  Dr.  Jacobs’  findings,  the  VA 

increased Plaintiff’s disability rating to 100 percent.  [AR at 365, 934, 2013.]  Plaintiff filed the present 

application for Social Security disability benefits, alleging that he became disabled on July 22, 2014, the 

day after the prior decision. 

              The present ALJ acknowledged that Plaintiff suffers from major depressive disorder (in addition 

to the PTSD found by the prior ALJ).  [AR at 18].  Nevertheless, the ALJ adopted the prior ALJ’s non‐disabling 

mental  RFC  findings  verbatim  (implicitly  finding  that  Plaintiff’s  major  depressive  disorder  adds  no 

limitation).  [Compare mental RFC findings at AR 22 and 86.1]  The ALJ adopted the prior findings ‐‐ not 

based  on  a  fresh  look  at  the  evidence  ‐‐  but  on  a  conclusion  that  she  was  legally  bound  to  the  prior 

findings: 

        I have further considered Acquiescence Ruling (AR) 98‐4(6) (Drummond v. Commissioner of Social 
        Security [126 F.3d 836 (6th Cir. 1997)).  This ruling holds that where a final decision of the Social 
        Security  Administration,  after  a  hearing  on  a  prior  disability  claim,  contains  a  finding  of  a 
        claimant’s  residual  functional  capacity,  the  Social  Security  Administration  may  not  make  a 
        different finding in adjudicating a subsequent disability claim with an unadjudicated period arising 
        under the same title of the Act as the prior claim unless new and additional evidence or changed 
        circumstances provide a basis for a different finding of the claimant’s residual functional capacity.  
        In this case, I have adopted the residual functional capacity form the prior claim in its entirety 
        with additional [physical] limitations. 
         
[AR at 22.] 




                                                            
1
  Specifically, the ALJ found that Plaintiff is:  “… able to understand, remember, and carry out simple and 
occasionally detailed instructions; able to maintain concentration, persistence, or pace for simple and occasionally 
detailed tasks for periods of two hours; able to occasionally interact with supervisors and the public; able to adapt 
to an object‐oriented setting in which changes are infrequent and gradually introduced; must avoid loud/confusing 
environments or safety risks; cannot perform fast‐paced work.”  [AR at 22.] 

                                                               2 
 
              The Sixth Circuit recently clarified that Drummond has become widely misunderstood – even in 

unpublished Sixth Circuit opinions – and that it was never intended to preclude an ALJ “from giving a fresh 

look to a new application containing new evidence … that covers a new period of alleged disability” or 

“from  revisiting  [an]  earlier  finding  …  unless  [the  claimant]  offered  new  and  material  evidence  of  a 

changed condition.”  Earley v. Comm’r of Soc. Sec., 893 F.3d 929, 931 (6th Cir. 2018) (calling into doubt 

Lester v. Comm’r, 596 F. App'x 387, 389 (6th Cir. 2015) and Haun v. Comm'r, 107 F. App'x 462, 464 (6th 

Cir. 2004)).2  In light of Dr. Jacob’s assessment [AR at 741‐44], the ALJ erred in declining to find additional 

mental limitations. 

              Additionally, a remand is required because the ALJ’s decision does not reflect consideration and 

evaluation of Dr. Jacob’s assessment.  20 C.F.R. § 404.1527(c) requires that “[r]egardless of its source [e.g., 

the VA], we [i.e., the Social Security Administration] will evaluate every medical opinion we receive.”3   

                                     The ALJ did not err in discounting the VA disability rating itself. 

              While the ALJ erred in not considering the medical opinions that formed the underlying basis of 

the VA disability rating of 100 percent, the ALJ did not err in discounting the rating itself.  The ALJ properly 

found that the VA disability decision is not binding for Social Security disability purposes because different 

rules and standards apply.  [ALJ’s decision, AR at 25.]  20 C.F.R. § 404.1504 provides that “a determination 


                                                            
2
   Almost universally, courts interpreted Drummond as holding that administrative res judicata benefits claimants to 
prohibit ALJs from finding fewer restrictions absent new and material evidence supporting medical improvement.  
A split of authority emerged as to whether res judicata also benefits the government to prohibit ALJs from finding 
additional restrictions absent new and material evidence of medical deterioration.  Earley clarified that courts had 
“overread” Drummond, which was based only on principles of res judicata “with an accent on the word 
‘principles’” and was never intended to create rigid rules based on medical improvement or deterioration.  A 
subsequent ALJ should always determine a claimant’s RFC based on a fresh look at the evidence.  It just so 
happened that Drummond was that “black swan” case in which the fact that Drummond had previously been 
limited to sedentary work was “such an important and probative fact as to render the subsequent finding to the 
contrary unsupported by substantial evidence.”  Earley, 893 F.3d at 477 (quoting Albright v. Comm’r, 174 F.3d 473, 
477‐78 (4th Cir. 1999)).   
3
   Also, the ALJ’s decision does not reflect adequate consideration and evaluation of the evidence that underlay the 
VA’s determination that Plaintiff is 40% disabled due to degenerative arthritis of the spine; 30% disabled due to flat 
foot condition; 30% disabled due to migraine headaches; 20% disabled due to paralysis of the sciatic nerve (times 
two); 10% disabled due to hiatal hernia; 10% disabled due to limited motion of the wrist; 10% disabled due to 
tinnitus; 10% disabled due to limited flexion of the knee (times two).  [AR at 934, 2013.] 

                                                                      3 
 
made by another agency that you are disabled or blind is not binding on us” because it is “based on its 

rules” rather than “social security law.”  This does not mean, however, that medical evidence generated 

as part of the VA disability evaluation process may not be binding or may be ignored under the rubric of 

the non‐binding nature of the decision itself.  See Hicks v. Comm’r, No. 1:15‐cv‐110, 2016 WL 490049, at 

*7 (S.D. Ohio Jan. 6, 2016) (holding that, although a VA disability rating is not binding, this does not provide 

an ALJ “carte blanche” to reject “the objective evidence cited in the [VA] Disability Decision”); Golden v. 

Comm’r, No. 3:14‐CV‐492, 2015 WL 8917876 (E.D. Tenn. Nov. 23, 2015) (remanding case for consideration 

of examining VA psychiatrist’s opinion that formed the underlying basis for VA’s increasing disability rating 

due to PTSD from 70 to 100 percent).4 

                                                               Order 

              Therefore,  Plaintiff’s  motion  for  summary  judgment  [R.  11]  is  GRANTED  and  this  matter  is 

REMANDED to the Commissioner for a new decision re‐evaluating Plaintiff’s residual functional capacity 

(RFC) and for any further proceedings deemed necessary and appropriate by the Commissioner. 


    January 2, 2019




                                                            
4
  The case law anticipates the amendments to 20 C.F.R. § 404.1504, which apply to claims filed on or after March 
27, 2017 (and, therefore, do not apply in this case).  The amended version of the regulation continues to uphold 
the principle that a disability determination of another agency “is not binding on us” and adds that “we will not 
provide any analysis in our determination” regarding the other agency determination. “However, we will consider 
all of the supporting evidence underlying [the other agency determination] that we receive as evidence in your 
claim in accordance with § 404.1513(a)(1) through (4).”  20 C.F.R. § 404.1504. 

                                                                 4 
 
